Exhibit 10.2

 

LOGO [g460773g30x51.jpg]

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

714/889-2200 – main

714/889-3700 – fax

January 2, 2013

PERSONAL AND CONFIDENTIAL

Mr. Andrew P. Mooney

[Address on File]

Re:     Employment at Quiksilver, Inc.

Dear Andy:

This letter (“Agreement”) will confirm our understanding and agreement regarding
your employment with Quiksilver, Inc. (“Quiksilver” or the “Company”), effective
on the first business day following the filing of the Company’s Annual Report on
Form 10-K in January 2013 (“Commencement Date”). This Agreement completely
supersedes and replaces any existing or previous oral or written agreements,
term sheets, discussions or negotiations, express or implied, between you and
the Company or our representatives (or between you and Korn/Ferry
International), regarding the subject matter hereof.

 

  1. Position; Exclusivity; Board Membership.

(a) The Company hereby agrees to employ you as its Chief Executive Officer and
President, reporting only to the Board of Directors of Quiksilver and keeping
the Executive Chairman and Board informed. During your employment with
Quiksilver, you will devote your full professional and business time, interest,
abilities and energies to the Company and will not render any services to any
other person or entity, whether for compensation or otherwise, or engage in any
business activities competitive with or adverse to the Company’s business or
welfare, whether alone, as an employee; as a partner; as a member or manager; as
a shareholder, officer or director of any other corporation; or as a trustee,
fiduciary or in any other similar representative capacity of any other entity,
whether for profit or not, without the prior written consent of the Board of
Directors; provided only, however, that you may continue in your limited role on
the Board of TRC Family Entertainment Limited (“TRC”) until your resignation
therefrom becomes effective, but no later than 60 days following the
Commencement Date, and that you may remain on the Advisory Board of Outfit7,
Inc., a subsidiary of Out Fit 7 Ltd (“Outfit7”), through and including July 5,
2013, at which time your resignation from that Advisory Board shall become
effective; provided further, however, that the

 

-1-



--------------------------------------------------------------------------------

Company may require you to resign earlier from TRC or Outfit7 if the Board of
Directors reasonably determines that such continued service creates a conflict
of interest with Quiksilver or otherwise detracts from the fulfillment of your
material duries and responsibilities under this Agreement. Your duties and
responsibilities as Chief Executive Officer and President will be those
customarily assumed by a chief executive officer and president of a public
company, including to lead, supervise and exert full management control over all
activities with regard to the day-to-day running of and advancement of the
Company, as well as to determine, in collaboration with the Board, the long-term
corporate strategy and vision; and to execute upon such strategy. During your
employment with Quiksilver, you will at all times be the most senior executive
officer of the Company, and all employees of the Company and its subsidiaries,
other than the Executive Chairman, will report to you directly or through
others.

(b) Subject to the Company meeting the listing requirements of the New York
Stock Exchange, the Company will appoint you to the Board of Directors within 30
days of the Commencement Date. The Company will include you as a nominee for
election as a director at the next annual meeting of its stockholders. Your
service as a member of the Board will be subject to any required stockholder
approval. Upon the termination of your employment for any reason (or no reason),
you will be deemed to have resigned from the Board (and from any boards of the
Company’s subsidiaries or affiliates) voluntarily, without any further required
action by you, as of the end of your employment and, at the Board’s request, you
will execute any documents necessary to reflect such resignation.

 

  2. Base Salary. Your starting base salary will be $83,333.33 per month
($1,000,000 on an annualized basis), less applicable withholdings and
deductions, paid on the Company’s regular payroll dates. Your base salary will
be reviewed at the time management salaries are reviewed periodically and may be
adjusted (but not below the greater of $83,333.33 per month or, if your base
salary has been increased, its then-current amount per month) at the Company’s
discretion in light of the Company’s performance, your performance, market
conditions and other factors deemed relevant by the Company’s Board of Directors
or the Compensation Committee of the Board of Directors (“Compensation
Committee”). On the Company’s first regular payroll date following the
Commencement Date, you will also receive a one-time hire-on bonus of Twenty-Five
Thousand Dollars ($25,000.00), less applicable withholdings and deductions.

 

  3. Annual Bonus. For each fiscal year of employment with the Company
(currently ending October 31), you shall be eligible for a bonus award pursuant
to the Company’s Incentive Compensation Plan, the specific terms and conditions
of such award to be approved by the Board of Directors or the Compensation
Committee at the time of the bonus award. Seventy-five percent (75%) of the
bonus award (fifty percent (50%) for fiscal year 2013 only) will be based on the
Company’s attainment of achieving an Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA) target determined by the Compensation
Committee. The amount of the bonus award attributable to EBITDA will be
increased or decreased by 5% for each full 1% difference in the Company’s
attainment of the EBITDA target determined by the Compensation

 

-2-



--------------------------------------------------------------------------------

Committee, provided that no bonus award attributed to EBITDA will be paid if the
Company attains an EBITDA that is less than 85% of the target determined by the
Compensation Committee. Twenty percent (20%) of the bonus award (fifty percent
(50%) for fiscal year 2013 only) will be based on your attainment of personal
performance objectives determined by the Compensation Committee in collaboration
with you. Five percent (5%) of the bonus award (zero percent (0%) for fiscal
year 2013 only) will be determined by the Compensation Committee in its
discretion. Your target bonus eligibility for each fiscal year will be equal to
125 percent of your annualized base salary, prorated for that portion of the
fiscal year of actual employment (e.g., for fiscal year ending October 31, 2013,
for that portion remaining after the Commencement Date). For example, if in
fiscal year 2014 the Company’s EBITDA target is exceeded by 2%, and it is
determined that you achieved your personal performance objectives and also
deserve a 5% discretionary bonus amount, your total bonus would be $1,343,750,
calculated as follows: ((75% x $1,250,000) x 1.10% = $1,031,250) + (20% x
$1,250,000 = $250,000) + (5% x $1,250,000 = $62,500)). Any payment received in
connection with a bonus award shall be paid within thirty (30) days following
the date the Company publicly releases its annual audited financial statements,
but in no event later than March 15 of the calendar year following the fiscal
year for which the bonus is awarded. Any bonus payments shall be less applicable
withholdings and deductions.

 

  4. Vacation. Since Quiksilver does not have a vacation policy for executives
of your level, no vacation days are earned or accrued by you.

 

  5. Health and Disability Insurance. You (and any eligible dependents you
select) will be covered by the Company’s group health insurance programs on the
same terms and conditions applicable to comparable employees. You will also be
covered by the long-term disability plan for senior executives on the same terms
and conditions applicable to comparable employees. The Company reserves the
right to change, modify, or eliminate such coverages in its discretion.

 

  6. Clothing Allowance. You will be provided a clothing allowance of $5,000 per
year at the Company’s wholesale prices.

 

  7. Transportation. During your employment under this Agreement, the Company
will provide you with the use of an executive car service for travel between
your home in Los Angeles and the Company’s headquarters in Huntington Beach, and
for business-related travel in Southern California.

 

  8. Restricted Stock Units; Stock Options.

(a) The Company believes that equity compensation is an important component of
the total compensation package that it offers to its executive officers. Equity
compensation awards provide incentives to increase the Company’s long-term stock
performance. Accordingly, as part of your compensation, the Compensation
Committee will grant you an aggregate of 2,000,000 restricted stock units
pursuant to Quiksilver’s amended and restated 2000 Stock Incentive Plan (the
“Plan”) as follows: (A) 800,000 restricted stock units pursuant to the Plan
(which restricted stock units are

 

-3-



--------------------------------------------------------------------------------

being granted to you as of the Commencement Date and are subject to the terms
and conditions set forth in a separate Restricted Stock Unit Agreement, the form
of which is attached hereto as Exhibit “A”); and (B) an additional 1,200,000
restricted stock units pursuant to the Plan, at the next Compensation Committee
meeting following the Company’s 2013 Annual Meeting of Stockholders; provided,
however, that if the Plan then limits the number of restricted stock units that
may then be awarded to you in that calendar year, the Compensation Committee
will award you the maximum amount permitted under the Plan (up to 1,200,000
restricted stock units). With respect to the additional 1,200,000 restricted
stock units to be granted, the form of Restricted Stock Unit Agreement to be
used for those grant(s) will be substantially similar to the form attached
hereto as Exhibit “A,” including as to the substantive vesting terms (it being
acknowledged and agreed that Section 8(a) of the Restricted Stock Unit Agreement
shall also include your resignation for Good Reason as defined in this
Agreement). Your grants are not intended to be exempt from Section 162(m) of the
Internal Revenue Code. In the event that the Compensation Committee grants you
less than the full 1,200,000 restricted stock units at its meeting next
following the Company’s 2013 Annual Meeting of Stockholders, the Company and you
will enter into an agreement providing for cash compensation in lieu of
receiving the balance of the restricted stock units, which compensation shall
otherwise be subject to substantially the same terms and conditions (including
vesting requirements) as the initial 800,000 restricted stock units and shall be
payable in proportionate installments if and when shares of the Company’s Common
Stock are issued to you pursuant to the initial 800,000 restricted stock
units. This alternative compensation shall fully compensate you for the shares
of Common Stock that you would have received had the Company granted to you all
2,000,000 restricted stock units on the Commencement Date less the number of
shares that you actually receive pursuant to the restricted stock units awarded
to you pursuant to this Agreement.

(b) You will be eligible to participate in Quiksilver’s Stock Incentive Plan, or
any successor equity plan. Except for the restricted stock units granted to you
pursuant to Paragraph 8(a), the amount and terms of any restricted stock, stock
options, stock appreciation rights or other interests to be granted to you will
be determined by the Board of Directors or the Compensation Committee in its
discretion and covered in separate agreements. Stock options granted to you
after the Commencement Date through the termination of your employment shall
provide that if you are terminated by the Company without Cause (as hereinafter
defined), as a result of your death or permanent disability, or if you terminate
your employment for Good Reason (as hereinafter defined), any such options
outstanding will automatically vest in full on an accelerated basis so that the
options will immediately prior to such termination become exercisable for all
option shares and remain exercisable until the earlier to occur of (i) the first
anniversary of such termination, (ii) the end of the option term, or
(iii) termination pursuant to other provisions of the applicable option plan or
agreement (e.g., a corporate transaction).

 

  9.

Life Insurance. The Company will pay the premium on a term life insurance policy
on your life with a company and policy of its choice, and a beneficiary

 

-4-



--------------------------------------------------------------------------------

of your choice, in the face amount determined by the Company of not less than
$2,000,000. The Company’s obligation to obtain and maintain this insurance is
contingent upon your establishing and maintaining insurability, and it is not
required to pay premiums for such a policy in excess of $5,000 annually.

 

  10. Term and Termination.

(a) The term of this Agreement is from the Commencement Date through and
including October 31, 2017, at which time this Agreement (and your employment)
shall automatically terminate without any additional notice; provided, however,
that subject to the provisions herein, either you or Quiksilver may terminate
your employment at will and with or without Cause (as defined below) and/or with
or without Good Reason (as defined below) upon written notice at any time for
any reason (or no reason); provided further, however, that you agree to provide
the Company with thirty (30) days advance written notice of your resignation
(during which time the Company may elect, in its discretion, to relieve you of
all duties and responsibilities). This at-will aspect of your employment
relationship can only be changed by an individualized written agreement signed
by both you and an officer of the Company authorized to do so by the Board of
Directors or the Compensation Committee.

(b) The Company may also terminate your employment immediately, upon written
notice, for Cause, which for purposes of this Agreement shall mean (i) your
death (in which case written notice of termination of employment is not
required), (ii) your permanent disability which renders you unable to perform
the essential functions of your position even with reasonable accommodation (for
purposes of this Agreement, permanent disability means your absence from your
responsibilities with the Company for at least 90 calendar days in any
consecutive twelve (12) month period as a result of your mental or physical
illness or injury), (iii) willful misconduct, gross neglect or willful
malfeasance in the performance of your duties, (iv) conviction of a felony or
the entering of a plea of nolo contendre to a felony charge, or a violation of
law involving moral turpitude or dishonesty, (v) self-dealing or a violation of
the Company’s Code of Ethics for Senior Financial Officers or any policy of the
Company that is generally applicable to all employees or all officers,
including, but not limited to, the Company’s Code of Business Conduct and
Ethics, policies concerning insider trading, conflicts of interest or sexual
harassment, (vi) failure to cooperate, if requested by the Board, with any
investigation or inquiry into the Company’s business practices, whether internal
or external, including, but not limited to, your refusal to be deposed or to
provide testimony at any trial or inquiry, (vii) habitual neglect of material
duties, responsibilities or obligations under this Agreement or continued
refusal to perform such material duties, responsibilities or obligations,
provided that such material duties, responsibilities and obligations are not
inconsistent with your position and are otherwise lawful, and provided further
such neglect or refusal continues after receipt by you of written notice from
the Company identifying the duties, responsibilities or obligations not being
performed, or (viii) a material breach by you of your obligations under this
Agreement; provided, however, that in the case of subclauses (vi), (vii) and
(viii), Cause shall not exist if such violation, failure to cooperate or breach,
if

 

-5-



--------------------------------------------------------------------------------

capable of being cured, shall have been cured by you within 30 days after
receipt of written notice thereof from the Company. Any termination for Cause,
other than under subclause (i), which is self-executing, shall be effected by a
resolution of the majority of the members of the Board then in office, excluding
you. Prior to the effectiveness of any such termination for Cause, you shall be
afforded an opportunity to meet with the Board (with counsel if you wish, and
telephonic or in person, at the option of the Board), upon reasonable notice
under the circumstances, and explain and defend any action or omission alleged
to constitute the basis for a termination for Cause; provided, however, that the
Board may suspend you from your duties hereunder prior to such opportunity, and
such suspension shall not constitute a breach of this Agreement by the Company
or otherwise form the basis for a termination for Good Reason. If you utilize
such opportunity to be heard, the Board shall reasonably promptly reaffirm that
Cause for termination exists, or reinstate you to your position hereunder.

(c) “Good Reason” for you to terminate employment means a voluntary termination
as a result of (i) the assignment to you of duties materially inconsistent with
your position as set forth above without your consent, (ii) a material change in
your reporting level from that set forth in this Agreement without your consent,
(iii) a material diminution of your authority, title or material duties without
your consent, (iv) a material breach by the Company of its obligations under
this Agreement, (v) a failure by the Company to obtain from any successor,
before the succession takes place, an agreement to assume and perform the
material obligations contained in this Agreement, (vi) someone other than Robert
McKnight or you being appointed to, and serving in, the executive officer
position of Executive Chairman; provided, however, that neither a vacancy in the
position of Executive Chairman nor someone other than Robert McKnight being
appointed or elected Chairman of the Board of Directors shall constitute Good
Reason, (vii) the failure of the Board of Directors to appoint you to the Board
of Directors within 30 days of the Commencement Date or thereafter to nominate
you for election as a director, (viii) the failure of the Company’s stockholders
to elect or reelect you as a member of the Board of Directors, or (ix) the
Company requiring you to be based (other than temporarily) at any office or
location that more than doubles your commuting distance from Los Angeles to
Huntington Beach as of the Commencement Date (which the parties agree is 45
miles) without your consent. Notwithstanding the foregoing, Good Reason shall
not exist unless you provide the Company written notice of termination on
account thereof within ninety (90) days following the initial existence of one
or more of the conditions described in subclauses (i) through (ix) and, if such
event or condition is curable, the Company fails to cure such event or condition
within thirty (30) days of such written notice.

(d) If the Company terminates your employment for Cause, or you terminate your
employment other than for Good Reason, you (or your estate or beneficiaries in
the case of your death) shall receive your base salary, bonuses and other
benefits earned and accrued prior to the termination of your employment
(including the full amount of any unpaid discretionary bonus that was earned
from the preceding fiscal year, if any, at the time annual bonuses are paid to
other executives, but in no event later than March 15 of the calendar year
following the fiscal year for which

 

-6-



--------------------------------------------------------------------------------

the bonus is awarded) and, in the case of a termination for Cause pursuant to
subclauses (i) or (ii) only, a pro rata portion of your bonus, if any, as
provided in Paragraph 3 for the fiscal year in which such termination occurs,
less applicable withholdings and deductions, which shall be payable not later
than the date on which such bonuses are paid to other executives of the Company,
and neither you nor your estate or beneficiaries (in the case of your death)
shall have any further rights to any other compensation or benefits hereunder on
or after the termination of your employment.

(e) If (i) Quiksilver elects to terminate your employment without Cause prior to
October 31, 2017, (ii) this Agreement automatically terminates on October 31,
2017, and your employment terminates effective the same date for any reason,
voluntarily or involuntarily, or (iii) if you terminate your employment with the
Company for Good Reason within six (6) months following the initial existence of
one or more of the conditions described in subclauses (i) through (ix) of
Paragraph 10(c) after having provided the required written notice, the Company
will (x) pay the full amount of any unpaid bonus that was earned from the
preceding fiscal year, if any, at the time annual bonuses are paid to other
executives, but in no event later than March 15 of the calendar year following
the fiscal year for which the bonus is awarded, and (y) if your termination of
employment pursuant to this Paragraph 10(e) constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h),
(A) continue to pay your base salary (but not any employment benefits) on its
regular payroll dates for a period of twenty-four (24) months, less applicable
withholdings and deductions, (B) pay you a pro rata portion of the bonus adopted
pursuant to Paragraph 3, if any, for the fiscal year in which such termination
occurs, less applicable withholdings and deductions, payable at such time as
such bonuses are paid to other executives, and (C) pay you an amount equal to
two (2) times the average annual bonus earned by you pursuant to Paragraph 3
during the two (2) most recently completed fiscal years of the Company (provided
that if such termination occurs prior to October 31, 2013, the bonus amount used
for this purpose for fiscal year 2013 would not be zero, but instead would be
pro rata based on the target bonus and the portion of the 2013 fiscal year
completed;* provided further that if such termination occurs after October 31,
2013, but prior to October 31, 2014, the bonus amount used for this purpose for
fiscal year 2013 would be the actual amount awarded (but annualized) and the
amount used for fiscal year 2014 would be pro rata**), payable over a
twenty-four (24) month period following termination in equal installments on the
Company’s regular

 

 

* Example for termination after six months of employment and prior to
October 31, 2013:

 

     •    Current year bonus: 6/12 x $1,250,000 = $625,000

 

     •    Prior year bonus: $-0-

 

     •    Average of last two years of bonus = $312,500

 

** Example for termination effective April 30, 2014:

 

     •    Current year pro rata bonus: 6/12 x $1,250,000 = $625,000

 

     •    Prior year bonus (assuming target met) = $1,250,000 (annualized)

 

     •    Average of last two years of bonus = $937,500

 

-7-



--------------------------------------------------------------------------------

payroll dates, less applicable withholdings and deductions. In order for you to
be eligible to receive the payments specified in clause (y) of the foregoing
provision of this Paragraph 10(e), you must execute a general release of claims
in a form reasonably acceptable to the Company (“General Release”), provided,
however, that the General Release shall exclude any claims for indemnification,
advancement of expenses, or insurance that you may then have pursuant to the
Company’s or any subsidiary’s certificate of incorporation or bylaws, any
indemnity agreement, or policy of insurance, and it shall not require you to
release any vested rights to payments or equity pursuant to award agreements
under the Company’s equity incentive plans. The General Release must become
effective within fifty-two (52) days following your separation from service or
such earlier date as required by the General Release (such deadline, the
“Release Deadline”). Subject to Paragraph 10(g) below, any severance payments or
benefits or other payments to which you are entitled during such fifty-two
(52) day period shall be paid by the Company to you in full arrears without
interest on the fifty-third (53rd) day following your separation from service or
such later date as is required to avoid the imposition of additional taxes,
penalties or interest under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”). You shall have no further rights to any other
compensation or benefits hereunder on or after the termination of your
employment. You shall not have a duty to seek substitute employment, and the
Company shall not have the right to offset any compensation due you against any
compensation or income received by you after the date of such termination.

 

  (f) (i) In the event that any payment or benefit received or to be received by
you from the Company (collectively, the “Payments”) would constitute a parachute
payment within the meaning of Section 280G(b)(2)(A) of the Code, then the
following limitation shall apply:

The aggregate present value of those Payments shall be limited in amount to the
greater of the following dollar amounts (the “Benefit Limit”):

(x) 2.99 times your Average Compensation (as defined below), or

(y) the amount which yields you the greatest after-tax amount of Payments under
this Agreement after taking into account any excise tax imposed under Code
Section 4999 on those Payments.

The present value of the Payments will be measured as of the date of the change
in ownership or control and determined in accordance with the provisions of Code
Section 280G(d)(4).

(ii) Any determination required under this Paragraph 10(f) shall be made in
writing by an independent public accountant selected by the Company (the
“Accountants”) and approved by you, which approval shall be timely and not be
unreasonably withheld. The determination of the Accountants selected and
approved shall be

 

-8-



--------------------------------------------------------------------------------

conclusive and binding upon you and the Company for all purposes. For purposes
of making the calculations required by this Paragraph 10(f), the Accountants may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and you shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Paragraph 10(f). The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Paragraph 10(f), as well as any reasonable
accounting expenses or any additional taxes that you personally incur as a
result of any calculation errors made by the Accountants and/or the Company in
connection with the Code Section 4999 excise tax analysis contemplated by this
Paragraph 10(f), but only to the extent that such additional taxes and
accounting expenses could have been avoided by using the methodology set forth
in Paragraph 10(f)(i) above.

(iii) If you receive reduced 280G Payments by reason of this Paragraph 10(f) and
it is established pursuant to a final determination of a court, arbitrator or an
Internal Revenue Service proceeding that you could have received a greater
amount without resulting in an excise tax, then the Company shall promptly
thereafter pay you the aggregate additional amount which could have been paid
without resulting in an excise tax as soon as practicable.

(iv) The Company and you agree to cooperate generally and in good faith with
respect to (x) the review and determinations to be undertaken by the Accountants
as set forth in this Paragraph 10(f) and (y) any audit, claim or other
proceeding brought by the Internal Revenue Service or similar state authority to
review or contest or otherwise related to the determinations of the Accountants
as provided for in this Paragraph 10(f), including any claim or position taken
by the Internal Revenue Service that, if successful, would require the payment
by you of any additional excise tax, over and above the amounts of excise tax
established under the procedure set forth in this Paragraph 10(f).

(v) The reduction of 280G Payments, if applicable, shall be effected in the
following order (unless you, to the extent permitted by Section 409A of the
Code, elect another method of reduction by written notice to the Company prior
to the Section 280G event): (u) any cash severance payments, (v) any other cash
amounts payable to you, (w) any health and welfare or similar benefits valued as
parachute payments, (x) acceleration of vesting of any stock options for which
the exercise price exceeds the then fair market value of the underlying stock,
in order of the option tranches with the largest Section 280G parachute value,
(y) acceleration of vesting of any equity award that is not a stock option and
(z) acceleration of vesting of any stock options for which the

 

-9-



--------------------------------------------------------------------------------

exercise price is less than the fair market value of the underlying stock in
such manner as would net you the largest remaining spread value if the options
were all exercised as of the Section 280G event.

(vi) Average Compensation means the average of your W-2 wages from the Company
for the five (5) calendar years completed immediately prior to the calendar year
in which the change in ownership or control occurred. Any W-2 wages for a
partial year of employment will be annualized, in accordance with the frequency
which such wages are paid during such partial year, before inclusion in Average
Compensation.

If the Payments do not constitute a parachute payment, the provisions of this
Paragraph 10(f) shall not apply to such Payments,

(g) Notwithstanding the foregoing, to the extent the Company reasonably
determines that any payment or benefit under this Agreement is subject to
Section 409A of the Code, such payment or benefit shall be made at such times
and in such forms as the Company reasonably determines are required to comply
with Code Section 409A (including, without limitation, in the case of a
“specified employee” within the meaning of Code Section 409A, any payments that
would constitute deferred compensation subject to Code Section 409A and would
otherwise be made during the six-month period following separation of service
will be paid in a lump sum on the first business day after the end of the
six-month period or upon your death if earlier) and the Treasury Regulations;
provided, however, in the case of a termination under Paragraph 10(e)(ii) above,
the Company will delay such payments and benefits pursuant to Code Section 409A
unless it reasonably determines at the time of termination that Code
Section 409A does not require such delay; and provided further, however, that in
no event will the Company be required to provide you with any additional payment
or benefit in the event that any of your payments or benefits trigger additional
income tax under Code Section 409A or in the event that the Company changes the
time or form of your payments or benefits in accordance with this paragraph.

 

  11.

Trade Secrets; Confidential and/or Proprietary Information. The Company owns
certain trade secrets and other confidential and/or proprietary information
which constitute valuable property rights, which it has developed through a
substantial expenditure of time and money, which are and will continue to be
utilized in the Company’s business and which are not generally known in the
trade. This proprietary information includes the list of names of the customers
and suppliers of Quiksilver, and other particularized information concerning the
Company’s long-term corporate strategy and vision, potential acquisitions,
product development, human capital, finances, processes, material preferences,
fabrics, designs, material sources, pricing information, production schedules,
sales and marketing strategies, sales commission formulae, merchandising
strategies, order forms and other types of proprietary information relating to
our products, customers and suppliers. You agree that you will not disclose and
will keep strictly secret and confidential all trade secrets and

 

-10-



--------------------------------------------------------------------------------

  proprietary information of the Company, including, but not limited to, those
items specifically mentioned above.

 

  12. Expense Reimbursement. The Company will reimburse you for documented
reasonable and necessary business expenses incurred by you while engaged in
business activities for the Company’s benefit on such terms and conditions as
shall be generally available to other executives of the Company.

 

  13. Indemnification. Subject to applicable law, you will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Certificate of Incorporation and/or other written corporate policies applicable
to other executives of the Company, including, if applicable, any directors and
officers insurance policies, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement.

 

  14. Compliance With Business Policies. You will be required to observe the
Company’s personnel and business policies and procedures as they are in effect
from time to time, including Quiksilver’s Code of Ethics for Senior Financial
Officers, Code of Business Conduct and Ethics and Policy Prohibiting Insider
Trading. In the event of any conflicts, the terms of this Agreement will
control.

 

  15. Entire Agreement; Counterparts. This Agreement, its addendum, and any
trade secrets/confidentiality, insider trading, ethics, stock option, restricted
stock, stock appreciation rights, indemnification or other similar agreements
the Company may enter into with you contain the entire integrated agreement
between us regarding your employment, and no modification or amendment to this
Agreement will be valid unless set forth in writing and signed by both you and
an authorized officer of the Company. This Agreement may be executed in
counterparts, and each counterpart will have the same force and effect as an
original and will constitute an effective, binding agreement on the part of each
of the undersigned.

 

  16.

Mutual Agreement to Arbitrate. To the fullest extent allowed by law, you and
Quiksilver mutually agree that any controversy, claim or dispute between you and
the Company (and/or any of its subsidiaries, affiliates, owners, shareholders,
directors, officers, employees, volunteers or agents) relating to or arising out
of this Agreement, your employment or the termination of that employment will be
submitted to final and binding arbitration in Orange County, California, for
determination in accordance with the Employment Arbitration Rules and Procedures
of JAMS (the “Rules”). A copy of the Rules is available from the Company’s Human
Resources Department and can also be found on-line at
www.jamsadr.com/rules-employment-arbitration. You acknowledge that you have read
and reviewed the Rules to the extent you so desired prior to signing this
Agreement. In any such arbitration, the parties may conduct discovery to the
same extent as would be permitted in a court of law. The arbitrator shall issue
a reasoned, written decision/award, and shall have full authority to award all
remedies which would be available in court. The

 

-11-



--------------------------------------------------------------------------------

  Company shall pay the arbitrator’s fees and any JAMS administrative expenses.
Any judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. Possible disputes covered by this mutual
arbitration agreement include (but are not limited to) unpaid wages, breach of
contract (including this Agreement), torts, violation of public policy,
discrimination, harassment, or any other employment-related claims under laws
including but not limited to, Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, the California Labor Code and any
other statutes or laws relating to an employee’s relationship with his/her
employer, regardless of whether such dispute is initiated by you or the Company.
Thus, this bilateral arbitration agreement fully applies to any and all claims
that the Company may have against you, including (but not limited to) claims for
misappropriation of Company property, disclosure of proprietary information or
trade secrets, interference with contract, trade libel, gross negligence, or any
other claim for alleged wrongful conduct or breach of the duty of loyalty.
Nevertheless, claims for workers’ compensation benefits or unemployment
insurance, those arising under the National Labor Relations Act, and any other
claims where mandatory arbitration is prohibited by law, are not covered by this
arbitration agreement, and such claims may be presented by either the Company or
you to the appropriate court or government agency. The court, not the
arbitrator, shall rule on the arbitrator’s jurisdiction, including any
objections with respect to the existence, scope or validity of this arbitration
agreement. Claims in arbitration shall be filed and maintained only on an
individual basis. This means that you must file and maintain claims in
arbitration only on behalf of yourself, and Quiksilver must file and maintain
claims in arbitration only on behalf of itself. You may not file or maintain any
claim in arbitration on behalf of other employees, collectively with other
employees, or as a named plaintiff/claimant or member in any purported class,
collective, or representative proceeding. The arbitrator may not consolidate
more than one party’s claims, and may not otherwise preside over any form of
collective, class, or representative arbitration proceeding. BY AGREEING TO THIS
BINDING ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE UP ALL RIGHTS TO
TRIAL BY JURY. This mutual and bilateral arbitration agreement, which shall be
governed by the Federal Arbitration Act, is to be construed as broadly as is
permissible under applicable law.

 

  17. Compliance with Section 409A.

(a) The provisions of this Agreement are intended to be exempt from and to
comply with the requirements of Section 409A of the Code, and the regulations
and other guidance promulgated thereunder. Accordingly, all provisions herein
shall be construed and interpreted to be exempt from and to comply with Code
Section 409A and if necessary, any such provision shall be deemed amended to
comply with Code Section 409A and the regulations and other guidance promulgated
thereunder.

(b) Any payments to which you become entitled under Paragraph 9(c) hereof shall
be treated as the right to receive a series of separate payments for purposes of
Code Section 409A.

 

-12-



--------------------------------------------------------------------------------

(c) Paragraph 17(a) above shall not be construed as a guarantee by the Company
of any particular tax effect to you under this Agreement, however. The Company
shall not be liable to you if any payment or benefit made or provided under this
Agreement is determined to result in additional tax, penalty or interest under
Code Section 409A, nor for reporting to the Internal Revenue Service or other
taxing authority in good faith any payment or benefit made or provided under
this Agreement as an amount includible in gross income under Section 409A or as
a violation of Section 409A.

(d) With respect to any reimbursement of expenses to which you are entitled
under this Agreement, or any provision of in-kind benefits to you as specified
under this Agreement, such reimbursement of expenses or provision of in-kind
benefits shall be subject to the following conditions: (i) the expenses eligible
for reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code, solely to the extent that the arrangement
provides for a limit on the amount of expenses that may be reimbursed under such
arrangement over some or all of the period in which the reimbursement
arrangement remains in effect; (ii) the reimbursement of an eligible expense
shall be made no later than the end of the calendar year after the calendar year
in which such expense was incurred; and (iii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

 

-13-



--------------------------------------------------------------------------------

  18. Clawback Compliance. Any amounts paid pursuant to this Agreement shall be
subject to recoupment in accordance with any clawback policy that the Company
has adopted or is required in the future to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law.

 

  19. Successors and Assigns. This Agreement will be assignable by the Company
to any successor or to any other company owned or controlled by the Company, and
will be binding upon any successor to the business of the Company, whether
direct or indirect, by purchase of securities, merger, consolidation, purchase
of all or substantially all of the assets of the Company or otherwise.

Please sign, date and return the enclosed copy of this Agreement to me to
acknowledge your agreement with the above. In doing so, you acknowledge that you
have had the opportunity to discuss this matter with and obtain advice and legal
counsel from your own independent attorney, have had sufficient time to, and
have carefully read and fully understand all the provisions of this Agreement,
and are knowingly and voluntarily entering into this Agreement.

Thank you – and welcome to Quiksilver.

 

Very truly yours,

 

Carol E. Scherman

Executive Vice President, Global Human Resources

Enclosure

 

ACKNOWLEDGED AND AGREED:

 

 

Dated



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

F O R M

QUIKSILVER, INC.

RESTRICTED STOCK UNIT AGREEMENT

(Employee Grant)

Participant:

Grant Date:

Number of Restricted

Stock Units Granted:

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of
            , 201     (the “Grant Date”) is entered into by and between
Quiksilver, Inc., a Delaware corporation (the “Corporation”), and the
Participant specified above, pursuant to the Restricted Stock Unit Program under
the Quiksilver, Inc. amended and restated 2000 Stock Incentive Plan (the
“Plan”). Capitalized terms used herein and not otherwise defined in the attached
Appendix or elsewhere herein shall have the meaning assigned to such terms in
the Plan.

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an aggregate of             stock units (the “Restricted
Stock Units”). As used herein, the term “restricted stock unit” shall mean a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock solely for
purposes of the Plan and this Agreement.

2. Vesting and Delivery of Shares.

(a) Vesting. Subject to Section 8 below, 100% of the Restricted Stock Units
shall vest, and the shares of Common Stock subject to the Restricted Stock Units
shall immediately be issued to the Participant, if during any consecutive thirty
(30) day period the weighted average per-share trading price of the
Corporation’s Common Stock (as reported on the New York Stock Exchange or any
other established stock exchange or national market system on which shares of
Common Stock are then listed, if not listed on the New York Stock Exchange)
equals or exceeds $12.50 (the “Performance Vesting Target”). Notwithstanding the
foregoing, in the event the Performance Vesting Target is attained prior to the
12-month anniversary of the Grant Date, the Restricted Stock Units shall become
vested, and shares of Common Stock subject to the Restricted Stock Units shall
be issued to the Participant, on 12-month anniversary of the Grant Date;
provided, however, that if the Participant’s Service is terminated by the
Corporation for Misconduct or the Participant voluntarily resigns from Service
to the Corporation (or a Parent or



--------------------------------------------------------------------------------

Subsidiary) for any reason other than Retirement, death or Permanent Disability
prior to the 12-month anniversary of the Grant Date, the Restricted Stock Units
shall be cancelled and forfeited to the Corporation for no consideration.

(b) Acceleration of Vesting Upon Certain Events. Immediately prior to the
consummation of a Corporate Transaction or Change in Control pursuant to which
the holders of Common Stock become entitled to receive per-share consideration
having a value equal to or greater than $9.28 (the “Threshold Price”), 100% of
the Restricted Stock Units shall immediately vest, and the shares of Common
Stock subject to the Restricted Stock Units shall immediately be issued to the
Participant. Upon the consummation of a Corporate Transaction or Change in
Control pursuant to which the holders of Common Stock of the Corporation become
entitled to receive per-share consideration less than the Threshold Price, the
Restricted Stock Units shall only vest, and restrictions shall only lapse, in
the sole discretion of the Board. For the avoidance of doubt, in the event of a
Corporate Transaction or Change in Control pursuant to which the holders of
Common Stock become entitled to receive per-share consideration less than the
Threshold Price and the Board does not exercise its discretion to cause the
Restricted Stock Units to vest, this Agreement shall terminate and the
Restricted Stock Units shall be cancelled and forfeited to the Corporation for
no consideration.

(c) The date on which the Performance Vesting Target is attained and the time
immediately prior to a Corporate Transaction or Change in Control in which the
Threshold Price is attained are each referred to respectively herein as the
“Vesting Date.”

3. Termination of Agreement. In the event that, prior to November 1, 2016,
neither the Performance Vesting Target is attained nor is a Corporate
Transaction or Change in Control consummated in which the Threshold Price is
attained, this Agreement shall terminate and the Restricted Stock Units shall be
cancelled and forfeited to the Corporation for no consideration.

4. Continuance of Service. Except as provided in Section 8, vesting of the
Restricted Stock Units requires continued Service of the Participant from the
Grant Date through the applicable Vesting Date as a condition to the vesting of
the Restricted Stock Units and the rights and benefits under this Agreement.
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation (or
any Parent or Subsidiary), interferes in any way with the right of the
Corporation (or any Parent or Subsidiary) at any time to terminate such
employment or services, or affects the right of the Corporation (or any Parent
or Subsidiary) to increase or decrease the Participant’s other compensation or
benefits. Nothing in this section, however, is intended to adversely affect any
independent contractual right of the Participant without his or her consent
thereto.

5. Dividend and Voting Rights. The Participant shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights with
respect to the Restricted Stock Units and any shares of Common Stock underlying
or issuable in respect of such Restricted Stock Units unless and until such
shares of Common Stock are actually issued to and held of record by the
Participant.



--------------------------------------------------------------------------------

6. Restrictions on Transfer. Neither the Restricted Stock Units, nor any
interest therein nor amount payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered
(collectively, a “Transfer”), either voluntarily or involuntarily. The Transfer
restrictions in the preceding sentence shall not apply to (i) transfers to the
Corporation, or (ii) transfers by will or the laws of descent and distribution.
After any Restricted Stock Units have vested and shares of Common Stock have
been issued with respect thereto, the Participant shall be permitted to Transfer
such shares of Common Stock, subject to applicable securities law requirements,
the Corporation’s insider trading policies, and other applicable laws and
regulations.

7. Stock Certificates. Promptly after the Restricted Stock Units have vested,
and all other conditions and restrictions applicable to such Restricted Stock
Units have been satisfied or lapse (including satisfaction of any applicable
Withholding Taxes), the Corporation shall deliver to the Participant a
certificate or certificates evidencing the number of shares of Common Stock
which are to be issued. The Participant (or the beneficiary or personal
representative of the Participant in the event of the Participant’s death or
Permanent Disability, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances as the Corporation may deem
desirable to assure compliance with all applicable legal and accounting
requirements.

8. Effect of Termination of Service; Misconduct.

(a) Termination of Service. Subject to earlier vesting as provided in Section 2
hereof, if the Participant ceases to provide Service to the Corporation (or a
Parent or Subsidiary), due to Participant’s resignation for “Good Reason” as
defined in Participant’s employment agreement in effect on the Grant Date; the
Participant’s death, Permanent Disability, Retirement; or termination of Service
by the Corporation other than for Misconduct, then the Participant shall retain
a number of Restricted Stock Units equal to the product of (i) the total number
of Restricted Stock Units granted hereunder; and (ii) a fraction, the numerator
of which is the number of whole months which have passed since the Grant Date
and the denominator of which is 45. Such Restricted Stock Units shall remain
subject to the vesting and other provisions set forth in this Agreement. All
remaining Restricted Stock Units shall be forfeited.

(b) Misconduct/Voluntary Resignation. Subject to earlier vesting as provided in
Section 2 hereof, if the Participant’s Service is terminated by the Corporation
for Misconduct or the Participant voluntarily resigns from Service to the
Corporation (or a Parent or Subsidiary) for any reason other than Retirement,
death or Permanent Disability, this Agreement shall terminate and the
Participant’s Restricted Stock Units shall be cancelled and forfeited to the
Corporation for no consideration: (i) immediately prior to the date the
Participant first so engages in Misconduct; or (ii) the date on which the
Participant so voluntarily resigns from Service.

9. Adjustments Upon Specified Events. If any change is made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, Corporate Transaction (not resulting in acceleration
of vesting pursuant to Section 2(b)) or other change affecting the outstanding
Common Stock as a class, appropriate adjustment shall be made to the number
and/or class of securities in effect under this Agreement. Such adjustments to
the outstanding Restricted Stock Units are to be effected in a manner which



--------------------------------------------------------------------------------

shall preclude the enlargement or dilution of rights and benefits under this
Agreement. The adjustments determined by the Corporation shall be final, binding
and conclusive.

10. Taxes.

(a) Tax Withholding. The Corporation (or any Parent or Subsidiary last employing
the Participant) shall be entitled to require a cash payment by or on behalf of
the Participant and/or to deduct from other compensation payable to the
Participant any sums required with respect to Withholding Taxes. Alternatively,
the Participant or other person in whom the Restricted Stock Units vest may
irrevocably elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under rules established by
the Corporation, to have the Corporation withhold and reacquire shares of Common
Stock at their Fair Market Value at the time of vesting to satisfy all or part
of the statutory minimum Withholding Taxes of the Corporation (or any Parent or
Subsidiary) with respect to such vesting. Any election to have shares so held
back and reacquired shall be subject to such rules and procedures, which may
include prior approval of the Corporation, as the Corporation may impose.

(b) Tax Consequences to Participant. Participant acknowledges that the issuance
and the vesting of the Restricted Stock Units may have significant and adverse
tax consequences for Participant and that Participant has been advised by the
Corporation to review the Questions and Answers on Federal Income Tax
Consequences portion of the Corporation’s Stock Plan Summary and Prospectus and
to consult Participant’s personal tax advisor regarding the consequences of the
issuance and vesting of the Restricted Stock Units to Participant.

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Employee such
notice shall be deemed to have been duly given five business days after the date
mailed in accordance with the foregoing provisions of this Section 10.

12. Plan. The Restricted Stock Units and all rights of the Participant under
this Agreement are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Participant agrees to be bound by
the terms of the Plan and this Agreement. The Participant acknowledges having
read and understanding the Plan, the Plan Summary and Prospectus for the Plan,
and this Agreement. Unless otherwise expressly provided in other sections of
this Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Committee do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties



--------------------------------------------------------------------------------

hereto with respect to the subject matter hereof. Without limiting the
generality of the foregoing, the provisions of this Agreement supersede any
conflicting provisions which may appear in any employment agreement between the
parties hereto. The Plan and this Agreement may be amended pursuant to
Section 6.3 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

14. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

15. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

QUIKSILVER, INC., a Delaware corporation By:  

 

Print Name:   Its:   PARTICIPANT

 

Signature

 

Print Name



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. “Board” shall mean the Corporation’s Board of Directors.

B. “Change in Control” shall mean a change in ownership or control of the
Corporation effected through either of the following transactions.

(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly controls, is
controlled by, or is under common control with, the Corporation), of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders, or

(ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

C. “Committee” shall mean the Compensation Committee of the Board of Directors.

D. “Common Stock” shall mean the Corporation’s common stock.

E. “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

F. “Employee” shall mean any individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

G. “Fair Market Value” per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq Global Select Market
(or the Nasdaq Global Market), then the Fair Market Value shall be the closing



--------------------------------------------------------------------------------

selling price per share of Common Stock at the close of regular hours trading
(i.e., before after-hours trading begins) on the Nasdaq Global Stock Market (or
the Nasdaq Global Market) on the date in question, as such price is reported by
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

(iii) If the Common Stock is at the time not listed on any established stock
exchange, the Fair Market Value shall be determined by the Board in good faith.

H. “Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Corporation (or any Parent
or Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definitions shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Participant or other person in the Service of the Corporation (or any Parent
or Subsidiary).

I. “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

J. “Permanent Disability” or “Permanently Disabled” shall mean the inability of
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is both (i) expected
to result in death or determined to be total and permanent by two (2) physicians
selected by the Corporation or its insurers and acceptable to the Participant
(or the Participant’s legal representative), and (ii) to the extent the
Participant is eligible to participate in the Corporation’s long-term disability
plan, entitles the Participant to the payment of long-term disability benefits
from the Corporation’s long-term disability plan. The process for determining a
Permanent Disability in accordance with the foregoing shall be completed no
later than the later of (i) the close of the calendar year in which the
Participant’s Service terminates by reason of the physical or mental impairment
triggering the determination process or (ii) the fifteenth day of the third
calendar month following such termination of Service.

K. “Retirement” shall mean that the Participant has terminated Service with the
Corporation (or any Parent or Subsidiary) with the intention of not engaging in
paid



--------------------------------------------------------------------------------

employment for any employer in the future, and the Board of Directors of the
Corporation (or its designee) has determined that such termination of Service
constitutes Retirement for purposes of this Agreement.

L. “Service” shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee. Participant
shall be deemed to cease Service immediately upon the occurrence of either of
the following events: (i) the Participant no longer performs services in the
capacity of an Employee for the Corporation or any Parent or Subsidiary; or
(ii) the entity for which the Participant is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Participant
may subsequently continue to perform services for that entity.

M. “Stock Exchange” shall mean the American Stock Exchange, the Nasdaq Global
Select Market, the Nasdaq Global Market or the New York Stock Exchange.

N. “Subsidiary” shall mean any corporation (other than the Corporation) in the
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

O. “Withholding Taxes” shall mean the federal, state and local income and
employment withholding taxes to which the Participant may become subject in
connection with the issuance or vesting of Restricted Stock Units or upon the
disposition of shares acquired pursuant to this Agreement.